11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Vicki Lynn Shroyer,                           * From the 132nd District
                                               Court of Scurry County,
                                               Trial Court No. 9071.

Vs. No. 11-12-00209-CR                         * May 2, 2013

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.